DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Non-Final action is in reply to the 17179437 filed on 02/19/2021
Claims 1 – 20 are currently pending and have been examined.
Claim Objections
Claim 8 is objected to because of the following informalities:   duplicate “wherein wherein”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was fully considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20180053215 – e costa et al. hereinafter as E COSTA

Regarding Claim 1, 19 and 20:
E COSTA discloses:
1. A communication device comprising: 
a receiving unit configured to receive distribution information; 
a transmission unit configured to transmit the distribution information to a second moving object that is different from a first moving object on which the communication device is mounted;( display mount, para. 0271) and 
a communication relay unit(hotspot para. 0035) configured to relay a communication between an external terminal (e.g., smart phone, laptop or notebook computer, smart watch, wearable display, smart eyeglasses, etc., para. 0363) located outside the first moving object(inside vehicle para. 0363), and an external network(network includes internet, cloud or private network, para. 0152)), wherein the distribution information includes saving location information which indicates a location (campaign data based on vehicle position information, para. 0046) where an advertising content is saved(ad campaign data based on geo data maps. Para. 0361), and after at least any of the transmission unit and the communication relay unit transmits the distribution information to the external terminal, when the communication relay unit receives a transmission request (campaign transmission request, para. 0324) for the advertising content from the external terminal, at least any of the transmission unit and the communication relay unit transmits the transmission request based on the saving location information.  ( para. 0363)
ECOSTA does not explicitly disclose that the “saving location information” however E COSTA discloses of sending and receiving data regarding with respect to a location of a vehicle and ECOSTA discloses the determination of the location of sending and receiving advertisements ( para. 0431) . Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention for E COSTA’s method of distribution information includes saving location information when advertising content is saved such that this would allow E COSTA to  improve advertising campaigns are run / distributed.(para. 0199)

Regarding Claim 2:
E COSTA discloses of claim 1:
wherein when the advertising content is saved in a moving object that is different from the first moving object,(autonomous vehicles, para. 0205) the transmission unit transmits the transmission request to the moving object that is different from the first moving object based on the saving location information.  (campaign data based on vehicle position information, para. 0046)

Regarding Claim 3:
E COSTA discloses of claim 2:
wherein after the transmission unit transmits the transmission request to the moving object that is different from the first moving object, the receiving unit receives the advertising content from the moving object, and the communication relay unit transmits the advertising content received by the receiving unit to the external terminal (e.g., smart phone, laptop or notebook computer, smart watch, wearable display, smart eyeglasses, etc., para. 0363) as a response to the transmission request received from the external terminal.  (para. 0275 and 0276)

Regarding Claim 4:
E COSTA discloses:
E COSTA discloses of claim 1:
4. The communication device according to claim 1, comprising: a location information acquisition unit configured to acquire moving object location information on a current location(vehicle position, context information, ad campaign, para. 0431) of the first moving object on which the communication device is mounted(mounted, para. 0363), wherein the distribution information includes distribution region information on a distribution region for distributing an advertisement(region, para. 0390), when the location indicated by the moving object location information is included in the distribution region, the transmission unit transmits the distribution information to the second moving object, and when the location indicated by the moving object location information is included in the distribution region, the communication relay unit transmits the distribution information to the external terminal.  (para. 0431)

Regarding Claim 5:
E COSTA discloses of claim 2:
a location information acquisition unit configured to acquire moving object location information(vehicle position, context information, ad campaign, para. 0431) on a current location of the first moving object on which the communication device is mounted(mounted, para. 0363), wherein the distribution information includes distribution region information on a distribution region for distributing an advertisement(region, para. 0390), when the location indicated by the moving object location information is included in the distribution region, the transmission unit transmits the distribution information to the second moving object, and when the location indicated by the moving object location information is included in the distribution region, (region, para. 0390) the communication relay unit transmits the distribution information to the external terminal.  (device, para. 0363)

Regarding Claim 6:
E COSTA discloses of claim 3:
a location information acquisition unit configured to acquire moving object location information on a current location of the first moving object on which the communication device is mounted(mounted, para. 0363), wherein the distribution information includes distribution region information on a distribution region for distributing an advertisement(region, para. 0390), when the location indicated by the moving object location information is included in the distribution region(region, para. 0390), the transmission unit transmits the distribution information to the second moving object (transmitting between nodes directly or indirectly, para. 0369), and when the location indicated by the moving object location information is included in the distribution region(region, para. 0390), the communication relay unit transmits the distribution information to the external terminal.   (device, para. 0363)

Regarding Claim 7:
E COSTA discloses of claim 1:
wherein the advertising content is an image relating to an advertisement.(static image, para. 0387)  

Regarding Claim 8:
E COSTA discloses of claim 2:
wherein the advertising content is an image relating to an advertisement.  (static image, para. 0387)  

Regarding Claim 9:
E COSTA discloses of claim 1:
wherein the transmission unit transmits the distribution information to the second moving object via a communication between moving objects.  (receiving and serving information, vehicle to vehicle , para. 0150)

Regarding Claim 10:
E COSTA discloses of claim 2:
wherein the transmission unit transmits the distribution information to the second moving object via a communication between moving objects.  (receiving and serving information, vehicle to vehicle , para. 0150)

Regarding Claim 11:
E COSTA discloses of claim 1:
wherein the receiving unit receives the distribution information from a third moving object that is different from the first moving object.  (vehicle to vehicle , para. 0150)

Regarding Claim 12:
E COSTA discloses of claim 2:
wherein the receiving unit receives the distribution information from a third moving object that is different from the first moving object.   (vehicle to vehicle , para. 0150)

Regarding Claim 13:
E COSTA discloses of claim 11:
wherein the receiving unit receives the distribution information from the third moving object via a communication between moving objects.  (vehicle to vehicle , para. 0150)

Regarding Claim 14:
E COSTA discloses of claim 1:
wherein the external network includes a cellular network, and the transmission unit transmits the distribution information to the second moving object by using a communication system(para. 0099) having a lower communication cost than a communication cost of a cellular communication system.   (para. 0078)

Regarding Claim 15:
E COSTA discloses of claim 2:
wherein the external network includes a cellular network. and the transmission unit transmits the distribution information to the second moving object by using a communication system(para. 0099) having a lower communication cost than a communication cost of a cellular communication system.  (para. 0078)

Regarding Claim 16:
E COSTA discloses of claim 14:
wherein the communication relay unit transmits the distribution information to the external terminal by using a communication system (para. 0099) having a lower communication cost than the communication cost of the cellular communication system.   (para. 0078)

Regarding Claim 17:
E COSTA discloses of claim 1:
wherein the first moving object and the second moving object are vehicles.  (para. 0150)

Regarding Claim 18:E COSTA discloses of claim 2:
wherein the first moving object and the second moving object are vehicles.  (para. 0150)


 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681